[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 264 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 265 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 266 
The plaintiff's complaint has been dismissed in the courts below for the reason, as stated, that no case for subrogation had been made out, although the Special and General Terms arrived at this result by different and, to some extent, opposing views as to the construction of the testator's will. We think the construction adopted by the General Term is the true one. The children under this will took an absolute title to the personal property of the testator (excepting a small portion bequeathed to the widow) upon their reaching the age of twenty-one years. This was not the case with the real estate. After the children arrived at the age of twenty-one years, the trustee was authorized to sell, provided the widow consented and an arrangement could be agreed upon respecting the payment of an annuity. This worked no equitable conversion of realty into personalty until an actual sale took place. None did take place. The title to the real estate remained in the trustee until it should be sold, and if a child died without issue before the death of the mother and before any sale, the share which would otherwise have gone to such child or its issue upon the mother's death and the subsequent *Page 268 
sale and distribution of the proceeds of the real estate, went to the surviving brother or sister.
The sister did die in the life-time of the mother, without issue and before any sale or distribution of the proceeds of the real estate. The share of the sister in such realty or its proceeds, upon her death without issue, passed to her brother by virtue of the will of the testator. Upon these facts the rights of the parties must be determined. At the time when the mortgage for $18,000 was paid by the widow and executrix from the personal estate left by the testator, the son and daughter having arrived at the age of twenty-one years, were the absolute owners of that estate. The money was taken from that estate by their mother, the executrix, with their knowledge and consent and for the purpose of paying the mortgage on the real property. It is a fact that was admitted upon the trial of the action that the condition of the real estate market in 1877 (the time when the mortgage was paid) was such that real property could not be disposed of except at great loss. In the answer of the adult defendants, it was admitted that it was represented to the daughter before the mortgage was paid that it was necessary to pay the same in order to preserve the property covered thereby, and that it was necessary and to the advantage of all parties interested that the mortgage should be paid out of the personal estate of the testator, as in no other way could funds for such purpose be obtained.
Inasmuch as there was an infant defendant who could make no admissions, the General Term thought the facts thus admitted by the adult defendants could not be regarded for any purpose in the consideration of the case. Assuming this to be correct we still have the fact that the mortgage was due and from the terms of the will it is apparent there were no funds provided thereby from which to pay it. The condition of the real estate market was then such that real property could not be disposed of except at great loss. The interest of both children in the personal estate was that of absolute ownership, while at the same time each had but a contingent interest in the real estate. *Page 269 
It is plain enough from these facts as we think, that there was a necessity of raising money to pay this mortgage and that there were no funds for this purpose unless they were to come from the personal estate left by the testator. It is, therefore, true that a necessity existed to preserve the estate upon which the mortgage was a lien and that the only way of doing it was the way which was pursued. The burden of paying this mortgage was by the terms of our statute laid upon the devisee of the realty. (1 R.S. 749, § 4.) Whether the daughter was the devisee of a portion of the realty (or its proceeds as representing the realty), was not certain at the time when the payment of the mortgage was to be made. If she lived she would, at some future time, be entitled to a half of the realty or its proceeds, but no one could say that she was, when the money was paid, entitled as devisee, for she was not. When she paid her share it could not be said she was paying her own debt in her character of devisee of the property mortgaged. She might or she might not be such devisee. Yet, notwithstanding this conditional state of affairs, it is still claimed that the devisees of the realty and the legatees of the personalty are the same, and hence when the personal estate was taken to pay the mortgage it was only the taking from one fund instead of another, both of which were owned by the same individuals, and for the purpose of paying a debt for the payment of which, so far as funds came to their hands from the testator, both were equally bound. This argument overlooks the contingent nature of the devise, and, therefore, overlooks the fact that neither child could at that time have been described as a devisee. The estate had absolutely vested in neither, and although it was but a contingent interest, yet each child had the right to protect it. When an encumbrance upon the realty became due and there was danger of a sacrifice or destruction of the estate by a sale thereof under the mortgage, each had the right to devote his or her property to the payment of the mortgage and the preservation of an estate which at the time neither certainly owned but which might become theirs at some future time. A payment by either child while the *Page 270 
contingency existed, or an equal payment by both must be regarded as having been made with respect to the conditional character of the interest each had and with a right to be placed in the position of the original creditor, if it should subsequently appear that the payment of either had been made for the preservation of an estate or an interest therein which never could be his or hers.
We can regard the consent of the son and daughter to the use of this personal property by the mother for the purpose of the payment of the mortgage, as of no more materiality than the voluntary use of their own property by the son and daughter for the purpose of making such payment.
If a voluntary payment under the facts of this case would be no bar to the maintenance of this action, we see nothing constituting a defense in the fact that the daughter consented to such use by the mother. Of course the consent thus given operated as a justification to the mother to use the personal estate for the payment of the mortgage, and no attempt is now made to undo the consequences of such consent so far as she is concerned. The decree of the surrogate founded upon that consent is a perfect bar to any proceedings against the mother by reason of her use of this property. Upon the question involved in this case, she must be considered as the agent of the daughter, applying the property of the latter with her consent to the payment of this mortgage, and making this application for the purpose of thereby protecting a contingent interest of the daughter in the property and saving it from destruction. In this view it may be conceded the daughter had perfect knowledge of the contents of her father's will at the time she consented to this application of the personal estate to the payment of the mortgage, and it may be conceded she knew she had only a contingent interest in the real estate encumbered.
We think upon these facts this action can be maintained. I do not think the daughter occupied the position of a mere volunteer in thus assenting to the payment of this mortgage, for I think there is proof enough in this record of a necessity *Page 271 
for her intervention for the preservation of the estate by means of the payment of such mortgage or some part thereof. She could not of course tell at the time of the payment whether her contingent would ever ripen into an absolute interest in the realty or its proceeds, but she certainly was not compelled to take the risk of either allowing a sale and consequent loss of the property under this encumbrance, or of paying a portion or all of it and losing it all upon the happening of the contingency which would terminate her interest. No rule of law would compel such an alternative. If not, then it seems to me the law would clearly imply a condition attendant upon her payment of the encumbrance or any part thereof, that in case it should turn out she had no interest in the property thus encumbered, she should have as a security for the repayment of her money, the mortgage which she paid, at least to the extent necessary to enable her to obtain such repayment. The fact that in this particular case the contingency did not occur until the death of the daughter, does not make any difference with the rule. The contingency might have been founded upon any other future event. The estate of the daughter is as much entitled to the right as the daughter would have been had her contingent interest terminated upon the happening of some event other than her death at a certain time.
Every principle of equity would seem to call for the enforcement of this right in this case. One-half of the mortgage upon the real estate in which as it turns out the daughter had no interest, has been paid with the property of the daughter, and the real estate, freed from this encumbrance, partly by means of the appropriation of the daughter's property to pay the same, goes to the son and his heirs, and if this right of subrogation is not recognized, they may enjoy the fruits of property a large portion of which was purchased and paid for with the money of another. As the facts have actually happened the daughter was not responsible for the payment of any portion of the mortgage and yet she paid one-half of it. I think the principles to be extracted from the adjudged cases are sufficiently broad and explicit to permit and demand this *Page 272 
right. No contract is necessary upon which to base the right, for it is founded upon principles of equity and benevolence and may be decreed where no contract exists. (Cottrell's Appeal,
23 Penn. St. 294.)
The daughter in fact has discharged a debt against another and in the discharge did not act as a mere volunteer. This gives a right of subrogation. (Id.) The fact that if she had had an absolute interest in the property as devisee she would have been bound to pay the mortgage to the exoneration of the testator's personal estate, does not make the mortgage debt her own. Whether she had any interest in its payment was based upon whether she was a devisee of the realty and that was based upon a contingency which had not yet occurred, and when she paid the mortgage or some part thereof she took the chance of paying a debt for which she was not responsible in order to preserve an estate, her interest in which was contingent. When the contingency subsequently occurred which proved that she had no interest in the property which she had aided in preserving, justice demanded that her estate which has thus suffered should be treated as if it had paid the debt of another.
It was said by Chief Justice MARSHALL that equity would clothe the party thus paying with the legal garb with which the contract he has discharged was invested, and it would substitute the party paying to every equitable interest and purpose, in the place of the creditor whose debt he has discharged. (Lidderdale's Exrs. v. Robinson's Admr., 2 Brockenbrough, 159, 168.) This was said in relation to a surety in the particular case reported, but the principle is entirely applicable to a case like this.
In Cole v. Malcolm (66 N.Y. 363), the doctrine was laid down by EARL, J., that the right of subrogation applies where a party is compelled to pay the debt of a third person to protect his own rights or to save his own property.
I think precisely the same principle applies, if instead of the property being his own absolutely, there is a contingency upon which it may be his, and he desires to protect it, and, therefore, pays the debt. *Page 273 
In the cases of Gans v. Thieme (93 N.Y. 225), and Arnold
v. Green (116 id. 566), while not particularly in point here, are yet evidences of the rule that no contract need subsist upon which to base the right of subrogation and that it is a remedy which equity seizes upon in order to accomplish what is just and fair as between the parties, where the party seeking the aid of the court and the benefit of the rule, has been no mere volunteer and where his action is based upon general equitable rules which it is the peculiar province of a court of equity to enforce.
We think, therefore, that the plaintiff should succeed in his claim for subrogation to the rights of the mortgagee. As to the right of the plaintiff to recover the amount of the payment of $9,000, with interest, as prayed for, such right must depend upon the amount for which the mortgaged premises shall sell at the foreclosure sale to be decreed. It must be remembered that when the mortgage was paid the brother and sister contributed each one-half of the amount necessary to pay it, and that both of them then had but the same contingent interest in the realty or its proceeds. If the sale under the foreclosure should not realize enough to repay the advances each made, treating them as creditors, then each must abate pro rata. The result of this would be that in order to permit the plaintiff to recover the full amount paid and interest as asked for, the premises must sell for twice that sum, and otherwise the pro rata deduction must be made. This is fair and equitable, and as the plaintiff comes into a court of equity and asks relief, he must submit himself to one of the plainest principles in that court, and if he seek equity he must do equity.
We think the judgment of the General and Special Terms should be reversed and a new trial granted, with costs to abide the event.
All concur.
Judgment reversed. *Page 274